Patterson, J.:
The police commissioner of the city of New York appeals from an order of the Special Term granting the relator’s application for a peremptory writ of mandamus. The order requires the appellant “ forthwith to grade and recognize the relator Oscar J. Finn as a detective sergeant of police on the police force of the Police Department of the City of New York, and to forthwith grant him, the said Oscar J. Finn, all the rights, privileges and emoluments belonging to said rank as a detective sergeant of police on said police force of the Police Department of the City of New York, with interest thereto pertaining as of January 1, 1902, together with fifty dollars ($80) as the relator’s costs in this proceeding.”
It appears by the record that prior to January, 1898, the relator was appointed a policeman in the city, of Brooklyn, and by force of the provisions of the charter of the Greater New York city, on January 1, 1898, he became a member of the police force of the city of New York.
It also appears by the record that at the time the revised charter of the Greater City of New York went into effect there was a headquarters or central station in the borough of Manhattan, and a central *348office bureau of detectives. By section 320 of the Greater New _ York charter it is provided that there shall be one headquarters or central station established and located by the police board in. each borough into which the city of New York is divided by this act. On February 9, 1900, a resolution was. passed by the board of police as follows: “ Resol/oed, that there be and is established a squad to be known as Headquarters Squad, attached to the office of the Chief, and that the Chief be and is authorized to assign for the performance of duty therein such officers as he may deem necessary and proper ; and the Chief Clerk is required to prepare pay-rolls to be known as Headquarters Squad pay-rolls.” On the 13th of March, 1901, the police commissioner made the' following order: “ Ordered, that there be and is created a squad to be designated ‘ Brooklyn Borough Headquarters Squad.’ There shall be attached to said squad all members of the uniformed force who are detailed to the performance of duty in the offices of the Second Deputy Commissioner, Deputy Chief of Police, Inspectors, and other officers located in Borough Headquarters. A pay-roll shall be made for said squad which shall be certified by the Second Deputy Commissioner to the Police Commissioner.” On the 1st of January, 1902, the revised charter of the city of New York went into effect. Section 290 of that charter provides that “the police commissioner shall maintain a bureau which shall be called the central office bureau of detectives, and shall select and appoint to perform detective duty therein from the patrolmen or roundsmen as many detectives as the said commissioner may from time to time determine necessary to make that bureau efficient. The patrolmen or roundsmen so selected and appointed, and the patrolmen or roundsmen heretofore selected, appointed or assigned to pérfórm detective duty in the detective bureau, or in what is known as the headquarters squad, and who were acting in said bureau or squad on the first day of April, nineteen hundred and one, shall be known as detective sergeants, shall act as such in said bureau, and shall hold the same rank, and shall be. eligible for promotion in the entire police force in the city under the same rules and conditions applicable to the promotion of all other sergeants of police in said city, and shall not he reduced in rank or salary except in the manner provided by law for sergeants and other officers of the police force.”
*349On the 6th of April, 1901, the relator was assigned to the Brooklyn headquarters squad for the performance of detective duty in that squad and was attached to it from April 6, 1901, to April 25, 1902. In April, 1903, the relator demanded from the present police commissioner, the appellant here, that he be recognized as a detective sergeant on the police force and be accorded the rights and privileges pertaining to that grade. Upon the refusal of the police commissioner to comply with the demand of the relator, a mandamus was applied for and resulted in the order from which this appeal is taken.
The section of the New York charter under which the present relator claims his right was considered by. the Court of Appeals in Matter of Sugden v. Partridge (174 N. Y, 87). In the opinion of the court it is stated that it was inclined to the view that it was the intention that the provisions of the section should apply to those who continued in the positions occupied by them until the act took effect, and did not relate to those who were acting as detective sergeants on the 1st day of April, 1901, for that construction might extend the benefit of the act to those who were discharged from the service between that date and the date at which the new provision became a law or when it took effect. But the court also remarked that if the provision did not apply to those who continued in the position until the act took effect the fatal provision could be eliminated, leaving all the other provisions of the act in force as applying to those persons filling the office at the time the act went into effect. Under that interpretation of the statute the plaintiff is entitled to his writ (if not otherwise precluded from asserting his right), unless the headquarters squad referred to and mentioned in section 290 of the revised charter means the headquarters squad in the borough of Manhattan. The learned judge at Special Term considered that section 320 of the Greater New York city charter provided that there should be one headquarters in each borough, and that there could be no distinction between the headquarters squad in the borough of Manhattan and the headquarters squad in the borough of Brooklyn.
We think that view is correct. Section 290 of the revised charter provides that the patrolmen or roundsmen theretofore selected or appointed, or theretofore assigned to perform detective duty in *350the bureau, or in what is known as the headquarters squad, shall be known as detective sergeants.. Section .'320 of the Greater New York charter of 1897 provided that there should be one headquarters or central station established and located by the police board in each borough into which the city of New York is divided by that act. Therefore, the police commissioner had authority and was required to establish a headquarters or central station in the borough of Brooklyn. On the 14th of March, 1901, there was established a headquarters squad designated as the Brooklyn borough headquarters squad, to which the relator was assigned. We think that the provision of section 290 of the revised ■ charter, under which the relator claims, refers to patrolmen or roundsmen selected, appointed or assigned to perform detective duty in the headquarters squads as organized at the time he was assigned to the Brooklyn squad, and that he is fairly included within the purview of that section.
But it is urged that the delay of the relator in instituting the proceeding required that the writ should have been denied. The proceeding is not barred by the four months’ Statute of Limitations prescribed in section 302 of the revised charter, for the reason that the relator did not ask to be restored or reinstated to the police force, and the four months’ limitation contained in section 302 relates only to such a proceeding.
This court has decided that, although there is no statute limiting the time within which an application for a peremptory writ of mandamus must be made, the fotir months’ limitation applicablé to a writ of certiorari will be applied and that the application will be denied, if not made within that time, unless the delay is satisfactorily explained. (People, ex rel. McDonald v. Lantry, 48 App. Div. 131.) However, as said in Matter of McDonald (34 App. Div. 512) there is no hard and fast rule laid down upon the subject, and while an unexplained delay of oyer four months may in general be deemed laches in this class of cases, yet each case miist depend upon its own special facts and circumstances. . In Matter of Murphy v. Keller (61 App, Div. 145) the failure of the relator, who was removed from his position of superintendent of hospitals on January 3, 1898, to institute proceedings to compel his reinstatement until July 1, 1900, was held to constitute laches. He alleged that his failure to proceed earlier was because his right to reinstatement *351and the methods of procedure were doubtful and unsettled, and that the institution of the proceeding was delayed until decisions were made by the Supreme Court which settled the law on the subject of removals from office in the city of New York. In People ex rel. Croft v. Keating (49 App. Div. 123) the failure of a veteran to institute mandamus proceedings until nine months after removal was held to be fatal unless satisfactorily explained and the excuse offered by him .was held to be insufficient, for it was simply that he had been informed that the law was unsettled and that he understood that there were some applications pending and undetermined.
In the present case the relator was detached from the Brooklyn borough headquarters squad on the 25th of April, 1902. His petition for the writ was sworn to on the 8th day of May, 1903. The excuse he offers is that the question of the constitutionality of the statute had been in litigation. We know from the records of this court that in Matter of Lahey v. Partridge (78 App. Div. 199) it was decided by the Special Term on the 17th of November, 1902, that the relator in that casé was not entitled to a writ of mandamus compelling his restoration to the office of detective sergeant. In January, 1903, this court held that section 290 of the revised Greater New York.charter was unconstitutional. With that decision of this court, the relator might well be excused for not suing out the writ until the Court of Appeals had reversed our judgment; but it remains that from the 25tli of April, 1902, until November, 1902, he was quiescent and made no assertion of his right. The excuse he offers is in kind the same as that advanced in Matter of Murphy v. Keller and People ex rel. Croft v. Keating (supra), and those cases require that the writ here should have been denied because of the relator’s laches.
The .order appealed from should be reversed, with ten dollars costs and disbursements, and the- motion for the writ denied, with ten dollars costs.
Van Brunt, P. J., Hatch and Laughlin, JJ., concurred; Ingraham, J., concurred in result.
Order reversed, with ten dollars costs and disbursements, and motion for writ denied, with ten dollars costs.